DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/04/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, 7, 9, 15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nedjimi et al. (US 2020/0395776), in view of Yamada et al. (US 2019/0363406)
Regarding claim 1, Nedjimi discloses a device for an emergency supply of a high voltage onboard network for an emergency load [7, 8] lowering of a work machine [par 0049, Fig. 1], comprising: a high voltage onboard network [10] having an electrical drive unit  [7, 8] and a primary energy source [1, 2] for supplying the electrical drive unit with energy [see Fig. 1]; a low voltage onboard network [11] having a low voltage rechargeable battery [5] for taking up and outputting energy[par 0050-0051]; and a DC/DC converter [12] that connects the high voltage onboard network and the low voltage onboard network to one another to permit an energy flow from the high voltage onboard network in direction of the low voltage onboard network [par 0052].
Nedjimi does not explicitly disclose a bidirectional DC/DC converter to permit an energy flow from the low voltage onboard network in the direction of the high voltage onboard network.
Yamada teaches a power supply system for hybrid vehicle [Fig. 1] comprising a high voltage onboard network [20, 21, 22], low voltage onboard network [24, 25], and a bidirectional DC/DC converter [23] coupled between the high voltage onboard network and the low voltage onboard network for converting power from high voltage onboard network to the low voltage onboard and converting power from the low voltage onboard network to the high voltage onboard network [see Fig. 1, par 0032].

Regarding claim 2, the combination including Yamada further discloses wherein the device is adapted such that on a failure of the primary energy source in the high voltage onboard network, the emergency supply of the high voltage onboard network takes place by means of energy from the low voltage onboard network that comes from a low voltage battery via the bidirectional DC/DC converter [par 0050-0051].

Regarding claim 3, the combination including Nedjimi further discloses wherein the high voltage onboard network is an onboard network that works with DC voltage in a range between 60 V to 1.5 kV [par 0052-0053].
Regarding claim 4, the combination including Nedjimi further discloses wherein the low voltage onboard network is an onboard network that works with DC voltage of a maximum up to 60 V [par 0052-0053].
Regarding claim 7, the combination including Yamada further discloses wherein the device is adapted such that the DC/DC converter: supplies the low voltage onboard network with energy from the high voltage onboard network in normal operation; and supplies the high voltage onboard network with energy from the low voltage rechargeable battery of the low voltage onboard network in emergency operation that is present on a failure of the primary energy source [see Figs. 1, 2; par 0048-0051].
Regarding claim 9, the combination including Yamada further discloses wherein the electrical drive unit comprises an inverter [20] and an electric motor [21] that is connected to a transmission arrangement [12, 14 @ Fig. 1].
Regarding claim 15, the combination including Nedjimi further discloses a mobile work machine comprising the device [par 0056].
Regarding claim 17, the combination including Nedjimi further discloses wherein the low voltage onboard network comprises a 12 V onboard network or a 24 V onboard network or a 48 V onboard network or an onboard network that works with DC voltage of a maximum of up to 60 V, and wherein the high voltage onboard network is an onboard network that works with DC voltage in a range between 60 V to 1.5 kV [par 0052-0053].
Regarding claim 20, the combination including Nedjimi further discloses wherein the low voltage onboard network comprises a 12 V onboard network or a 24 V onboard network or a 48 V onboard network [par 0052-0053].

Claims 5, 11, 12, 16, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nedjimi et al and Yamada et al., in view of Weckbecker et al. (US 2012/0160796).
Regarding claim 5, the combination of Nedjimi et al and Yamada discloses all limitations of claim1 above but fails to teach wherein an electrically actuable braking device is provided in the high voltage onboard network to brake and/or hold an axle 
Weckbecker teaches an energy supply of the crane 75 [Fig. 2, 4], crane components are in each connected by converters 39 separately, electric motor 40, consumer gear 41, brake 42 and corresponding rotary devices 43 to 47 to the power consumer system 31. The braking device being a holding brake that is adapted to hold the axle drivable by the electrical drive unit [see Figs. 2, 4; par 0029, 0141, 0152, 0153].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Weckbecker into that of the combination of Nedjimi et al and Yamada in order to hold the winches and improve the safety for the operation.
Regarding claim 11, the combination including Weckbecker further discloses wherein a lifting mechanism of a crane or of a cable excavator is arranged in the high voltage onboard network and can be actuated by means of the electrical drive unit and can be blocked by means of an electrically actuable braking device arranged in the high voltage onboard network [see Figs. 1-5, par 0135, 0141].
Regarding claim 12, the combination including Weckbecker further discloses wherein the electrically actuable braking device is an electrical or electrohydraulic holding brake for holding a load carried by the lifting mechanism in a stationary state and is to be supplied with energy via the high voltage onboard network for opening, with said holding brake being self-closing [see Figs. 2-4, par 0152].
Regarding claims 16 and 19, the combination of Nedjimi and Yamada discloses all limitations of claims 1 and 15 above further Nedjimi discloses wherein the work Ex parte Masham, 2 USPQ2d 1647 (1987).
Weckbecker teaches a crane [Figs. 23] includes a power supply [Fig. 4].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the crane of Weckbecker into that of the combination of Nedjimi and Yamada in order to improve the power supply of the crane elements with more efficient and reliable between high voltage network and low voltage network.
Regarding claim 18, the combination including Weckbecker further discloses wherein an electrically actuable braking device is provided in the high voltage onboard network to brake and/or hold an axle drivable by the electrical drive unit, with the electrically actuable braking device being a holding brake that is adapted to hold the axle drivable by the electrical drive unit, and wherein a lifting mechanism of the crane or of the cable excavator is arranged in the high voltage onboard network and can be actuated by means of the electrical drive unit and can be blocked by means of an electrically actuable braking device arranged in the high voltage onboard network [see Figs. 2-4, para 0029, 0141, 0152, 0153].

Claims 6, 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nedjimi et al. and Yamada et al., in view of Sugiura et al. (US 2003/0118876).
Regarding claim 6, the combination of Nedjimi and Yamada discloses all limitations of claim 1 above, but fails to teach wherein a short-term energy store is provided in the high voltage onboard network, the short-term energy store comprising a supercap or an intermediate circuit capacitor adapted to carry out a short-term energy buffering in the high voltage onboard network.
Sugiura teaches a power supply system {Fig. 1] including a high voltage onboard network which include a high voltage fuel cell system 22, a capacitor 24, a high voltage auxiliary device, and motor 32. The capacitor 24 is an intermediate circuit capacitor adapted to carry out a short-term energy buffering in the high voltage onboard network [Fig. 1, par 0061-0062].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Sugiura into that of the combination of Nedjimi and Yamada in order to stabilize power when main high voltage storage is abnormal. 
Regarding claim 10, the combination of Ndejimi and Yamada discloses all limitations of claim 1 above but fail to teach wherein the electrical drive unit is adapted to adopt a regenerative operating state in which the electrical drive unit does not drive, but is driven to feed energy into the high voltage onboard network.
Sugiura teaches a power supply system {Fig. 1] including a high voltage onboard network which include a high voltage fuel cell system 22, a capacitor 24, a high voltage 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Sugiura into that of the combination of Nedjimi and Yamada in order to use the regenerated electric power from drive motor for charging the high voltage energy storage of the power supply system.
Allowable Subject Matter
Claim 8, 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, the prior art of record taken alone or in combination fails to teach or fairly suggest  “wherein the device is adapted such that the low voltage rechargeable battery: in normal operation with a switched off primary energy source, supplies consumers that are arranged in the low voltage onboard network and serves the buffering of the low voltage onboard network with a switched in energy source; and in an emergency operation with a failed primary energy source, supplies both any consumers arranged in the low voltage onboard network and the electrical drive unit in 
Regarding claim 13, the prior art of record taken alone or in combination fails to teach or fairly suggest  “wherein the device is adapted such that, in emergency operation in which the primary energy source has failed, the holding brake is opened by means of energy from the low voltage rechargeable battery and the load carried by the lifting mechanism lowers so that the electrical drive unit thereby takes over a regenerative operating state in which the low voltage rechargeable battery is supplied with energy”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/TOAN T VU/Primary Examiner, Art Unit 2836